Citation Nr: 1729209	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  10-06 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for prostate cancer, as due to Agent Orange exposure.

2.  Entitlement to a compensable disability rating for post-operative residual varicose veins of the left leg.

3.  Entitlement to an initial compensable disability rating for a scar, post-operative residual varicose veins of the left leg.

4.  Entitlement to a 10 percent evaluation under 38 C.F.R. § 3.324 based on multiple, non-compensable service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to October 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of June 2009 and September 2013 rating decisions of the Boise, Idaho, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in June 2011 for the claim of entitlement to service connection for prostate cancer, as due to Agent Orange exposure.  A transcript of the hearing is in the Veteran's file. 

In a December 2011 Board decision, the claim for entitlement to service connection for prostate cancer, as due to Agent Orange exposure, was denied.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In response to a December 2012 Joint Motion for Remand (JMR), the Court vacated the Board's decision regarding the issue and remanded the matter to the Board for compliance with the terms of the JMR.  

In December 2013, the Board remanded the claim for entitlement to service connection for prostate cancer, as due to Agent Orange exposure, for further development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With regards to the claim for entitlement to service connection for prostate cancer, as due to Agent Orange exposure, the Veteran's service personnel records reflect that he served aboard the U.S.S. Prime (MSO-466) from January 3, 1969, to August 27, 1970.  The Veteran has stated that he never stepped on the landmass of Vietnam as he was not allowed to go off the ship.  See June 2011 Board hearing.  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam (RVN) during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6). 

A veteran must have actually been present on the landmass or inland waterways of Vietnam at some point in the course of his or her military duty in order to be entitled to the presumption of herbicide exposure.  Haas v. Peake, 525 F.3d 1168, 1193, 1197 (2008).  Service on a deep-water naval vessel in waters off the shore of Vietnam does not constitute service in the Republic of Vietnam.  Id at 1193-97.

"Inland (or brown) waterways" was not defined in Haas and is not defined in VA regulations.  The Board must refer to the VA Adjudication Procedure Manual for interpretive guidance.  See VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 1, § H. 2, a-m.  The Manual maintains that "inland waterways" include rivers, streams, canals and navigable waterways inside the perimeter of land-type vegetation.  Id at 2.d.

The Manual also maintains that service on "offshore waters" does not establish a presumption of exposure to Agent Orange.  "Offshore (or blue) waters" are high seas and any coastal or other water feature, such as a bay, inlet or harbor, containing salty or brackish water and subject to regular tidal influence.  Id at 2.b.  Included in the locations considered to be "offshore waters" of the RVN is Da Nang Harbor.  

Pursuant to the JMR by the Court, the Veteran's claim was remanded in December 2013 for the RO to request deck logs for the U.S.S. Prime from January 3, 1969,to August 27, 1970.  Subsequently, decks logs for the entire period requested were associated with the Veteran's claims file.

A review of the deck logs show that the USS Prime was anchored in DaNang Harbor on January 22, 1969.  The deck logs also show; however, that the U.S.S. Prime was either at or operated passage in the Cua Viet Patrol Area, RVN, several times from January 1970 through April 1970.

Based on a review of the evidence, the Board finds that additional development is necessary to determine whether the U.S.S. Prime may be considered to have been operating in "inland waters" in regards to the location of the Cua Viet Patrol Area, RVN.

Next, when available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Regarding his claim for a compensable disability rating for post-operative residual varicose veins of the left leg and for an initial compensable disability rating for a scar, post-operative residual varicose veins of the left leg, the Veteran was last afforded a VA examination in September 2012, over four years ago.  Because there is insufficient evidence upon which the Board can assess the current severity of the Veteran's conditions, the Board finds that new examinations are needed to fully and fairly evaluate the Veteran's claims for increased ratings.  See Allday v. Brown, 7 Vet. App. 517 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

With respect to the Veteran's claim of entitlement to a 10 percent evaluation under 38 C.F.R. § 3.324 based on multiple, non-compensable service-connected disabilities, the Board notes that adjudication of the other currently appealed claims being remanded could potentially have an impact regarding this claim; therefore, the is inextricably intertwined with the issues of higher ratings and must be considered together.  Brambley v. Principi, 17 Vet. App. 20, 24 (2003); see also Harris v. Derwinski, 1 Vet. App. 180 (1991).  Consequently, adjudication of the claim of entitlement to a 10 percent rating due to multiple non-compensable service-connected disabilities under 38 C.F.R. § 3.324, must be deferred.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the appropriate service department and/or records custodian(s), and/or, submit the claim to the Director of the Compensation Service for review of the deck logs, specifically from January 1970 to April 1970, to verify the location of the ship while serving on duty in the Cua Viet Patrol Area, RVN, and to determine whether it is at least as likely as not that the U.S.S. Prime (MSO-466) may be considered to have been operating in "inland waters" at that time. 

Please emphasize that the question posed does not involve whether the Veteran ever went ashore, as he clearly concedes never having gone ashore on liberty leave.

2.  Schedule the Veteran for a VA examination to determine the severity of post-operative residual varicose veins of the left leg and scar, post-operative residual varicose veins of the left leg.  The claims file must be made available to the examiner for review.  All indicated tests should be performed.

The examiner should provide detailed descriptions for the varicose veins of the left leg as to the location and size of all varicosities, and the presence and severity of any edema, stasis pigmentation, eczema, subcutaneous induration, ulceration, or pain.

The examiner must also report the nature and severity of any scars associated with the service-connected scar, post-operative disability residual, varicose vein, of the left leg, to include whether any scar causes any loss of function.  Each scar size, and whether any scar is superficial, deep, nonlinear, unstable, or painful, shall also be noted. 

3.  Finally, readjudicate the issues remaining on appeal, to include entitlement to a 10 percent rating due to multiple non-compensable service-connected disabilities.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




